DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
3.          The information disclosure statement (IDS), filed on 02/08/22 and 11/18/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.         Applicant’s election without traverse of claims 1-14 directed to a composition and species: cyanuric chloride and hexamethylenetetramine in the reply filed on 04/25/22 is acknowledged.
5.        Claims 1-20 are pending. Claims 15-20 are directed to the non-elected invention. Accordingly, claims 15-20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. Claims 1-14 are examined in this Office action. 

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 4-5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 4, improperly recite the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 5, improperly recite the Markush group in the form of “selected from the group consisting of: A B C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claim 5, improperly recite the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claim 8, improperly recite the Markush group in the form of “selected from A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
         Claim 8 recites the limitation "counter anion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
         Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.         Claims 1-9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (US 3760819). 
            Regarding claims 1-8, 14, Vogt discloses a composition comprising an aqueous solution and at least one cationic heterocyclic polymer the of structure: 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




obtained by reaction of cyanuric chloride and hexamethylenetetramine, wherein the backbone of the polymer is extended to two dimension (claim 1, example 1, column 1, lines 37-55). Applicants in specification (table 1) teaches as low as 3 gram of the cationic heterocyclic polymer is an effective amount to increase the viscosity of the composition. Vogt discloses 6.5 gram of cationic heterocyclic polymer (example 5), read on an effective amount to increase the viscosity of the composition. 
            In claim 1, the recitation “wellbore fluid” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. Thus, Vogt meets all requirements of claims 1-8, 14.
        Regarding claim 9, Vogt discloses 20 gram chloromethylbenzene (MW=126) and 28 gram hexamethylenetetramaine (MW=140) (example 4) results in molar ratio1:1.25 of halogenated to non-halogenated monomers (20/126  mole chloromethylbenzene: 28/1490 mole hexamethylenetetramaine).
10.      Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad (US 5855244). 
           Regarding claims 1-3, 6, Ahmed discloses composition for making water soluble polymers used in well treating fluids, e.g. in combination with a base fluid (column 1, lines 9-19, column 11, lines 53-55) and the monomers used to prepare said polymer are nitrogen-containing olefinic compounds (see claims)  most of them comprising a cycle having two heteroatoms (nitrogen), and other comprising an arylene or another heterocyclic group, wherein at least one of the N-atom is charged positively, e.g. the obtained polymer is cationic, wherein said polymer is mixed with an aqueous composition (e.g. water) to make viscosity measurement (examples), meeting the requirement of claims 1-3, 6.

Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.      Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claim 1 above.
          Ahmed includes the features of claim 1 above.
          Regarding claims 10-11, Ahmed does not disclose instantly claimed plastic viscosity or yield points. However, the purpose of prior Ahmed and instant invention is same. e.g. composition for wellbore application. Since the composition requirement is met and the purpose of prior art Ahmed and instant invention is same. e.g. composition for wellbore application, it would have been obvious to one with ordinary skill, in the art at the time of invention, to vary the factors such as concentration, temperature, or pressure in Ahmed for measuring the plastic viscosity or yield points as instantly claimed to make the composition usable in wellbore application.
         Regarding claim 12, Ahmed discloses polymer in amount of about 100 to 100,000 mg/l (column 14, lines 1-3), encompassing instant claim  range of 0.2 to 3 g/mL. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
14.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed as applied to claim 1 above, and further in view of Reddy (US 2013/0000911).
          Ahmed includes the features of claim 1 above.
          Regarding claims 13, Ahmed does not disclose anionic surfactant.
          However, Reddy discloses a composition comprising base fluid, gellable polymer and anionic surfactant for the oil field application (para [0020], [0021], [0042]).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Ahmed with the aforementioned teachings of Reddy to provide a composition comprising anionic surfactant in order to use such fluid in oil field application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
15.       References Ahmed (WO 97/22638), Zhang (CN 106367043), and Zhang (CN 106398662) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766